Case 2:16-cr-20008-MFL-DRG ECF No. 59, PageID.859 Filed 10/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                         Case No. 16-cr-20008
                                                                           16-cr-20466-01
v.                                                                         17-cr-20200 (2)

                                                                  Hon. Matthew F. Leitman
JARED LOCKWOOD

               Defendant.
John Meixner                                  David S. Steingold (P29752)
Assistant United States Attorney              Law Offices of David S. Steingold, PLLC
Office of the United States Attorney          Attorney for Defendant
211 W. Fort Street, Suite 2001                500 Griswold Street, Suite 2320
Detroit, Michigan 48226                       Detroit, Michigan 48226
313.226.9110                                  313.962.0000

                            NOTICE OF FACTUAL DEVELOPMENTS

        Defendant Jared Lockwood, through his attorney, David S. Steingold, notify the Court of

the following factual developments pertinent to Mr. Lockwood’s Motion for Compassionate

Release:

     1. In the Government’s Opposition to Mr. Lockwood’s Motion for Compassionate Release,

        the Government indicated that Mr. Lockwood was scheduled to receive treatment in

        September. ECF No. 56 Page ID 741.

     2. The medical records submitted with the Government’s Opposition showed that Mr.

        Lockwood was scheduled to see Dr. Nathaniel Graham for a “Specialty Procedure” on

        September 30, 2020. Gov. Exh. A at 56.

     3. Mr. Lockwood did not see Dr. Graham until October 13, 2020.
Case 2:16-cr-20008-MFL-DRG ECF No. 59, PageID.860 Filed 10/30/20 Page 2 of 3




   4. An ultrasound was not performed during this visit and Mr. Lockwood was told he would

      not receive one anytime soon because the necessary equipment was not available in the

      facility.

   5. At this visit, Mr. Lockwood was prescribed omeprazole, a medication used to treat acid

      reflux. Mr. Lockwood never indicated that he had any concerns with acid reflux and Dr.

      Graham did not suggest that this could be a cause of Mr. Lockwood’s abdominal pain.

   6. Mr. Lockwood was told he would be scheduled for other tests to determine the cause of

      his pain but none have been performed as of this date.

   7. Mr. Lockwood pain has worsened. He has not been provided medical treatment to

      determine the cause of his symptoms or to alleviate his pain.

                                           Respectfully submitted,

                                           _/s/ David S. Steingold_________________
                                           LAW OFFICES OF DAVID S. STEINGOLD
                                           BY: DAVID S. STEINGOLD (P29752)
                                           Attorney for Defendant
                                           500 Griswold Street, Suite 2320
                                           Detroit, Michigan 48226
                                           (313) 962-0000 (phone)
                                           (313) 962-0766 (fax)
                                           detroitdefender@yahoo.com


Dated: October 30, 2020
Case 2:16-cr-20008-MFL-DRG ECF No. 59, PageID.861 Filed 10/30/20 Page 3 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                              Case No. 16-cr-20008
                                                                                16-cr-20466-01
v.                                                                              17-cr-20200 (2)

                                                                       Hon. Matthew F. Leitman
JARED LOCKWOOD

               Defendant.
John Meixner                                     David S. Steingold (P29752)
Assistant United States Attorney                 Law Offices of David S. Steingold, PLLC
Office of the United States Attorney             Attorney for Defendant
211 W. Fort Street, Suite 2001                   500 Griswold Street, Suite 2320
Detroit, Michigan 48226                          Detroit, Michigan 48226
313.226.9110                                     313.962.0000



                                 CERTIFICATE OF SERVICE

         DAVID S. STEINGOLD (P 29752) hereby certifies that on October 30, 2020, I
 electronically filed the above-annexed pleading with the United States District Court for the
 Eastern District of Michigan using the ECF/CM electronic filing system which will
 automatically send electronic notification of this filing to all attorneys of record for all parties.

                                                 Respectfully submitted,

                                                   /s/ David S. Steingold


                                                 DAVID S. STEINGOLD (P29752)
